United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3497
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Eric Anthony Mongan

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                              Submitted: May 9, 2022
                               Filed: June 21, 2022
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, WOLLMAN and SHEPHERD, Circuit Judges.
                             ____________

PER CURIAM.

      Eric Anthony Mongan pleaded guilty to conspiracy to distribute controlled
substances, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 841(b)(1)(D), and
846. He had two prior Iowa convictions for possession with intent to distribute
marijuana, in violation of Iowa Code § 124.401(1)(d). The presentence report thus
recommended that Mongan be sentenced as a career offender under the U.S.
Sentencing Guidelines, concluding that his Iowa offenses constituted “controlled
substance offenses.” See U.S.S.G. § 4B1.1(a) (defendant is a career offender if,
among other requirements, he has “at least two prior felony convictions of either a
crime of violence or a controlled substance offense”); U.S.S.G. § 4B1.1(b) (career
offenders subject to greater offense levels and to category VI for their criminal
history). Over Mongan’s objection, the district court sentenced Mongan as a career
offender and imposed a 216-month term of imprisonment.

       Mongan argues that his Iowa marijuana offenses are not “controlled substance
offenses” because the Iowa statute under which he was convicted defined marijuana
to include hemp and the statute has since been amended to remove hemp from the
definition. See U.S.S.G. § 4B1.2(b) (defining “controlled substance offense” to
include an offense under “state law, punishable by imprisonment for a term exceeding
one year, that prohibits” possession with intent to distribute a controlled substance).
We recently held in United States v. Jackson that “uncontested prior marijuana
convictions under the hemp-inclusive version of Iowa Code § 124.401(1)(d)
categorically qualif[y] as controlled substance offenses for the career offender
enhancement.” No. 20-3684, 2022 WL 303231, at *1–2 (8th Cir. Feb. 2, 2022)
(unpublished) (per curiam), petition for cert. filed (U.S. June 9, 2022) (No. 21-8127);
see McNeill v. United States, 563 U.S. 816, 822 (2011) (rejecting the defendant’s
argument that the Court consider “current state law to define a previous offense”);
United States v. Santillan, 944 F.3d 731, 733 (8th Cir. 2019) (“[A] prior conviction
qualifies as a ‘felony drug offense’ if it was punishable as a felony at the time of
conviction.”). Although Jackson is not precedential, see 8th Cir. R. 32.1A, we find
its reasoning persuasive, and so we adopt it here.

      The judgment is affirmed.
                     ______________________________




                                         -2-